Filed 5/26/15 P. v. Pacheco CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Sutter)
                                                            ----




THE PEOPLE,                                                                                  C076989

                   Plaintiff and Respondent,                                    (Super. Ct. No. CRF122028)

         v.

FRANCISCO Y. PACHECO,

                   Defendant and Appellant.




         Defendant Francisco Y. Pacheco was charged with cultivating marijuana and
being armed with a firearm in the commission of the offense.
         Defendant initially pled no contest to cultivating marijuana. The trial court
conditionally accepted the plea on the promise that defendant would be placed on
probation, including 60 days served in county jail. The People moved to dismiss the
arming allegation as part of the plea agreement. The trial court took the matter under
submission to be ruled on at the time of sentencing.



                                                             1
       Subsequently, on petition for writ of habeas corpus, the trial court permitted
defendant to withdraw the plea because he had been inadequately advised of immigration
consequences. The matter proceeded to jury trial.
       The trial evidence showed that in August 2012, a Yuba City police officer found
defendant tending a marijuana grow. Defendant admitted he was being paid to take care
of the plants. He did not have a medical marijuana recommendation, but
recommendations for five other persons were displayed at the site. All but one had a
Southern California address, and defendant said he did not know some of them.
       In September 2012, the officer returned with a search warrant. Defendant was
sleeping at the campsite and his vehicle was parked nearby. A loaded .22-caliber rifle
was leaning against a tree about 15 yards from defendant’s tent, and a case containing a
loaded .380-caliber semiautomatic handgun was found in defendant’s vehicle. Four
hundred forty-two marijuana plants were growing on the site, and approximately 442
grams of processed marijuana buds were found near the makeshift kitchen. The people
whose medical marijuana recommendations were posted at the site denied knowledge of
the site or defendant.
       Defendant testified he had been told by the site organizers and by the police that
the arrangement was legal.
       The jury found defendant guilty and found the arming allegation true.
       The trial court granted defendant three years of formal probation, including 305
days in county jail with credit for time served. The court imposed a $300 restitution fine
and a suspended restitution fine in the same amount pending completion of probation, a
$40 court operations fee, a $30 conviction assessment, and a $20 monthly probation
supervision fee.
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (People v. Wende (1979)

                                              2
25 Cal.3d 436.) Defendant was advised by counsel of the right to file a supplemental
brief within 30 days of the date of filing of the opening brief. More than 30 days elapsed,
and we received no communication from defendant. Having undertaken an examination
of the entire record, we find no arguable error that would result in a disposition more
favorable to defendant.
       We remand the matter to the trial court, however, with directions to order the
preparation of an amended judgment and order granting probation which breaks down the
$40 court operations fee and the $30 conviction assessment separately and specifies the
statutes under which they are imposed, rather than lumping them together as $70 for
“Court Security Fees/Conviction Assessments” without specifying the applicable statutes.
                                      DISPOSITION
       The judgment is affirmed. The matter is remanded to the trial court with
directions to order the preparation of an amended judgment and order granting probation.



                                                        ROBIE                 , Acting P. J.



We concur:



      MAURO                 , J.



      HOCH                  , J.




                                             3